20-05027-rbk
  20-05027-rbk
             Doc#110
               Doc#269-1
                     FiledFiled
                           10/21/20
                                08/13/21
                                     Entered
                                         Entered
                                             10/21/20
                                                 08/13/21
                                                      15:07:07
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           A PgPg
                                                                               1 of1 4of 4




  The relief described hereinbelow is SO ORDERED.

  Signed October 21, 2020.


                                               __________________________________
                                                            Ronald B. King
                                                 Chief United States Bankruptcy Judge




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

       In re:                                  §
                                               § Chapter 11
       KrisJenn Ranch, LLC,                    §
                                               §
       Debtor                                  § Case No. 20-50805
                                               §


       KrisJenn Ranch, LLC, KrisJenn Ranch,    §
       LLC–Series Uvalde Ranch, and KrisJenn   §
       Ranch, LLC–Series Pipeline ROW, as      §
       successors in interest to Black Duck    §
       Properties, LLC,                        §
                                               § Adversary No. 20-05027
       Plaintiffs,                             §
                                               §
       v.                                      §
                                               §
       DMA Properties, Inc. and Longbranch     §
       Energy, LP,                             §
                                               §
       Defendants.                             §
20-05027-rbk
  20-05027-rbk
             Doc#110
               Doc#269-1
                     FiledFiled
                           10/21/20
                                08/13/21
                                     Entered
                                         Entered
                                             10/21/20
                                                 08/13/21
                                                      15:07:07
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           A PgPg
                                                                               2 of2 4of 4




       DMA Properties, Inc. and Frank Daniel         §
       Moore,                                        §
                                                     §
       Cross-Plaintiffs/Third-Party Plaintiffs,      §
                                                     §
       v.                                            § Adversary No. 20-05027
                                                     §
       KrisJenn Ranch, LLC, KrisJenn Ranch,          §
       LLC–Series Uvalde Ranch, and KrisJenn         §
       Ranch, LLC–Series Pipeline ROW, Black         §
       Duck Properties, LLC, Larry Wright, and       §
       John Terrill,                                 §
                                                     §
       Cross-Defendants/Third-Party Defendants.      §


        ORDER (I) GRANTING DMA PROPERTIES, INC.’S MOTION FOR PARTIAL SUMMARY
        JUDGMENT ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS,
         AND (II) OVERRULING KRISJENN RANCH, LLC, KRISJENN RANCH, LLC SERIES
                   UVALDE RANCH, KRISJENN RANCH, LLC SERIES PIPELINE
                         ROW’S OBJECTIONS TO DMA’S EVIDENCE
                           [RELATES TO ADV. DKT. NOS. 41 & 95]

             On this day, the Court considered (I) DMA Properties, Inc.’s Motion for Partial

      Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments [Adv.

      Dkt. No. 41] (the “Motion for Summary Judgment”) and (II) Krisjenn Ranch, LLC,

      Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline Row’s

      Objections to DMA’s Evidence [Adv. Dkt. No. 95] (“Evidentiary Objections”). Having
      reviewed the parties’ briefing, the governing law, and the case file as a whole and having

      heard the parties’ arguments as presented by counsel, the Court finds (I) the Motion is

      meritorious and should be granted, and (II) the Evidentiary Objections are not well-taken

      and should be overruled.

             It is therefore ORDERED that for the reasons stated on the record, DMA

      Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s Ownership Interest

      in the Bigfoot Note Payments [Adv. Dkt. No. 41] is GRANTED.




                                                      2
20-05027-rbk
  20-05027-rbk
             Doc#110
               Doc#269-1
                     FiledFiled
                           10/21/20
                                08/13/21
                                     Entered
                                         Entered
                                             10/21/20
                                                 08/13/21
                                                      15:07:07
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           A PgPg
                                                                               3 of3 4of 4




             It is further ORDERED that for the reasons stated on the record, Krisjenn Ranch,

      LLC, Krisjenn Ranch, LLC, Series Uvalde Ranch, Krisjenn Ranch, LLC, Series Pipeline

      Row’s Objections to DMA’s Evidence [Adv. Dkt. No. 95] are OVERRULED.

             IT IS SO ORDERED.

                                              ###

      Order Prepared By:

      /s/ Christopher S. Johns
      Christopher S. Johns
      State Bar No. 24044849
      Christen Mason Hebert
      State Bar No. 24099898
      JOHNS & COUNSEL PLLC
      14101 Highway 290 West, Suite 400A
      Austin, Texas 78737
      512-399-3150
      512-572-8005 fax
      cjohns@johnsandcounsel.com
      chebert@johnsandcounsel.com
      /s/ Timothy Cleveland
      Timothy Cleveland
      State Bar No. 24055318
      Austin H. Krist
      State Bar No. 24106170
      CLEVELAND | TERRAZAS PLLC
      4611 Bee Cave Road, Suite 306B
      Austin, Texas 78746
      512-689-8698
      tcleveland@clevelandterrazas.com
      akrist@clevelandterrazas.com
      /s/ Natalie F. Wilson
      Natalie F. Wilson
      State Bar No. 24076779
      LANGLEY & BANACK, INC.
      745 East Mulberry Avenue, Suite 700
      San Antonio, Texas 78212
      210-736-6600
      210-735-6889 fax
      nwilson@langleybanack.com
      Counsel for Frank Daniel Moore and DMA Properties, Inc.


                                                     3
20-05027-rbk
  20-05027-rbk
             Doc#110
               Doc#269-1
                     FiledFiled
                           10/21/20
                                08/13/21
                                     Entered
                                         Entered
                                             10/21/20
                                                 08/13/21
                                                      15:07:07
                                                          12:26:57
                                                               MainExhibit
                                                                    Document
                                                                           A PgPg
                                                                               4 of4 4of 4




      Approved as to Form:

      /s/ Charles John Muller, IV
      Ronald Smeberg
      Charles John Muller, IV
      THE SMEBERG LAW FIRM, PLLC
      2010 W Kings Hwy
      San Antonio, TX 78201-4926
      ron@smeberg.com
      john@muller-smeberg.com

      Counsel for Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, Series Uvalde
      Ranch, KrisJenn Ranch, LLC, Series Pipeline Row




                                                   4
